DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul et al. (US 2006/0155158; hereinafter “Aboul”) in view of Mori (JP 61106055 A; hereinafter “Mori”).
Regarding claim 9, Aboul discloses a blood pump sized for intravascular insertion, the blood pump comprising: a micromotor (e.g. ¶¶ 24); and a stator (e.g. Fig. 4, #29), wherein the stator comprises: a shell containing an exciter coil (e.g. Fig. 5, #28); and a magnetic-reflux jacket surrounding the shell continuously, wherein the magnetic- reflux jacket is unslotted and is made of a magnetically conductive material, wherein the magnetically conductive material is a ferritic alloy comprising iron as the main component (e.g. ¶¶ 58 – where the examiner notes stainless steel is an alloy of iron).  Aboul fails to expressly disclose the ferritic alloy comprises iron as the main component and further comprises 18-30 wt% of chromium and 3-8 wt & of aluminum. In the same field of endeavor, Mori discloses forming a stator substrate of a motor of an alloy with 12% chromium and 3% aluminum, in order to reduce noise and improve motor efficiency (see attached translation Purpose section).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of stator composition as taught by Mori, to the device of Aboul, to improve the device in the same predictable manner.
Regarding claim 12, Aboul is silent with regard the ferritic alloy comprising copper and accordingly the alloy comprises no copper.
Regarding claim 13, Aboul fails to expressly disclose the ferritic alloy has a crystalline structure; however, the structure of the stator is an oxide and in order to form a solid stator structure, it would be expected to be manufactured in a crystalline structure as is well known in the art.
Regarding claim 15, Aboul discloses a unslotted magnetic reflux jacket and would necessarily result in sharing properties including a reduced electric conductivity of the blood pump compared to a jacket having one or more slots.
Regarding claim 16, Aboul discloses the magnetic-reflux jacket has an outer diameter of up to 4.6 mm and an inner diameter of at least 3.3 mm (65 – “diameter ranges from between about 3 millimeter up to about 60 millimeters”).
Regarding claim 17, Aboul discloses the magnetic-reflux jacket has a length of about 12 mm (e.g. Claim 5 – “dimensioned to extend across a valve within the patient’s heart” would be considered “about” 12mm as a heart valve can be 19mm).
Regarding claim 18, Aboul discloses the magnetic-reflux jacket has windows on its proximal end (e.g. ¶¶ 60 – “blood flows through the gap between the motor windings and motor magnet”).
Regarding claim 19, Aboul discloses the magnetic-reflux jacket is connected to a housing of the blood pump by a welding seam (e.g. ¶¶ 60 – “may be welded to provide a permanent seal”).
Regarding claim 20, Aboul discloses a pump portion axially following the micromotor, wherein the pump portion comprises an impeller fastened to a shaft, and wherein the impeller is arranged for rotation within a housing of the blood pump (e.g. ¶¶ 14).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul in view of Mori, further in view of Shiflette (US 2008/0306327).  Aboul fails to expressly disclose a rotational speed; however, in the same field of endeavor, Shiflette teaches a catheter blood pump with an impeller and driveline having a rotational speed of from 30,000 rpm to 60,000 rpm during operation of the blood pump in order to effectively tune out large amplitude vibrations while providing harmonic damping (84).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, operate Aboul’s device at a similar rotational speed of about 30,000-60,000 rpms in order to yield the predictable results of increasing the probability of tuning out vibrations and harmonically damping any balance issues in the assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul in view of Mori, with regards to claim 9, further in view of Cooper (CN 1275255 A; hereinafter “Cooper”).  Aboul fails to expressly disclose the ferritic alloy further comprises up to 0.2 wt% copper.  In the same field of endeavor, Cooper discloses a plurality of additional elements comprising the stator of the device, including copper, in order to utilize the appropriate combination of available and appropriate materials (see 4th paragraph of preferred embodiment on Page 6 of translated document).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known element combinations as taught by Cooper, to apply a variation of it to the device of Aboul in view of Mori, including a 0.2 wt% of copper, as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul in view of Mori, with regards to claim 9, further in view of Cao (JP 2002533167 A; hereinafter “Cao”).  Aboul fails to expressly disclose the ferritic alloy further comprises 0.3-2 wt% yttrium oxide. In the same field of endeavor, Cao discloses the use of yttrium as a stabilizing agent for zirconia, adjacent to the stator of the device, in order to form a stable ceramic material with excellent biocompatibility and corrosion resistance in implant applications (see ¶¶ 19).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the stator of Aboul and add 0.3-2 wt% yttrium oxide to form a ceramic stator material, in order to yield the predictable results of applying known technique/composition of pump elements to improve a device ready to yield the predictable results of an improved biocompatible and corrosion resistant stator material for implantation in the patient.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aboul in view of Mori, with regards to claim 9, further in view of Cooper, further in view of Cao. Aboul discloses a blood pump sized for intravascular insertion, the blood pump comprising: a micromotor (e.g. ¶¶ 24); and a stator (e.g. Fig. 4, #29), wherein the stator comprises: a shell containing an exciter coil (e.g. Fig. 5, #28); and a magnetic-reflux jacket surrounding the shell continuously, wherein the magnetic- reflux jacket is unslotted and is made of a magnetically conductive material, wherein the magnetically conductive material is a ferritic alloy comprising iron as the main component (e.g. ¶¶ 58 – where the examiner notes stainless steel is an alloy of iron).  
Aboul fails to expressly disclose the ferritic alloy comprises iron as the main component and further comprises 18.5-21.5% chromium and 3.75-5.75% aluminum. In the same field of endeavor, Mori discloses forming a stator substrate of a motor of an alloy with 12% chromium and 3% aluminum, in order to reduce noise and improve motor efficiency (see attached translation Purpose section).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of stator composition as taught by Mori, to the device of Aboul, to improve the device in the same predictable manner.
Additionally, Aboul fails to expressly disclose the ferritic alloy further comprises chromium, aluminum, carbon, copper, manganese, cobalt, nickel, or phosphorus.  In the same field of endeavor, Cooper discloses a plurality of additional elements comprising the stator of the device, including chromium, aluminum, carbon, copper, manganese, cobalt, nickel, and phosphorus, in order to utilize the appropriate combination of available and appropriate materials (see 4th paragraph of preferred embodiment on Page 6 of translated document).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known element combinations as taught by Cooper, to apply a variation of it to the device of Aboul in view of Mori, including a 0.2 wt% of copper, as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Additionally, Aboul fails to expressly disclose the ferritic alloy further comprises 0.3-0.7 wt% yttrium oxide or 0.2-0.6% titanium. In the same field of endeavor, Cao discloses the use of yttrium and titanium, adjacent to the stator of the device, in order to form a stable structural ceramic material with excellent biocompatibility and corrosion resistance in implant applications (see ¶¶ 19).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the stator of Aboul and add 0.3-2 wt% yttrium oxide and 0.2-0.6% titanium to form a ceramic stator material, in order to yield the predictable results of applying known technique/composition of pump elements to improve a device ready to yield the predictable results of an improved biocompatible and corrosion resistant stator material for implantation in the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792